           Case 1:19-cr-00044-DAD-BAM Document 37 Filed 09/09/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00044-DAD-BAM
12                                Plaintiff,
                                                        JOINT STATUS REPORT AND STIPULATION
13                         v.                           REGARDING EXCLUDABLE TIME PERIODS
                                                        UNDER SPEEDY TRIAL ACT; AND ORDER
14   VICTOR MANUEL VILLANUEVA,
                                                        DATE: September 14, 2020
15                               Defendant.             TIME: 1:00 p.m.
                                                        COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on September 14, 2020. On May 13, 2020, this Court
18 issued General Order 618, which suspends all jury trials and extends the Courthouse closure in the

19 Eastern District of California until further notice. This and previous General Orders were entered to

20 address public health concerns related to COVID-19.
21                                              STIPULATION
22          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
23 through defendant’s counsel of record, hereby stipulate as follows:

24          1.     By previous order, this matter was set for status on September 14, 2020.
25          2.     By this stipulation, defendant now moves to continue the status conference until
26 December 14, 2020, and to exclude time between September 14, 2020, and December 14, 2020, under
27 Local Code T4.

28          3.     The parties agree and stipulate, and request that the Court find the following:

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00044-DAD-BAM Document 37 Filed 09/09/20 Page 2 of 3


 1               a)      On May 29, 2020, defense counsel substituted into the case.

 2               b)      The government has represented that the discovery associated with this case

 3        includes numerous investigative reports, videos, and pictures. All of this discovery has been

 4        either produced directly to counsel and/or made available for inspection and copying.

 5               c)      Counsel for defendant desires additional time to consult with his client, review the

 6        charges, conduct investigation and research, review discovery and discuss potential resolution of

 7        the case.

 8               d)      Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him/her the reasonable time necessary for effective preparation, taking

10        into account the exercise of due diligence.

11               e)      The government does not object to the continuance.

12               f)      Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16        et seq., within which trial must commence, the time period of September 14, 2020 to December

17        14, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

18        Code T4] because it results from a continuance granted by the Court at defendant’s request on

19        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20        best interest of the public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00044-DAD-BAM Document 37 Filed 09/09/20 Page 3 of 3


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 8, 2020                                MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ JEFFREY A. SPIVAK
 9                                                           JEFFREY A. SPIVAK
                                                             Assistant United States Attorney
10

11
     Dated: September 8, 2020                                /s/ Adrian Yeung
12                                                           Adrian Yeung
13                                                           Counsel for Defendant
                                                             VICTOR MANUEL VILLANUEVA
14

15

16

17                                                   ORDER
18          IT IS SO ORDERED that the Status Conference is continued from September 14, 2020, to
19 December 14, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

20 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
21 IT IS SO ORDERED.

22
        Dated:    September 9, 2020                           /s/ Barbara   A. McAuliffe            _
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
